Citation Nr: 0213833	
Decision Date: 10/08/02    Archive Date: 10/17/02

DOCKET NO.  01-03 694A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for arteriosclerotic 
heart disease; myocardial infarction with congestive heart 
failure; coronary angioplasty as secondary to the service 
connected disability of middle lobe syndrome with resection, 
right middle lobe.

2.  Entitlement to service connection for sleep apnea as 
secondary to the service connected disability of middle lobe 
syndrome with resection, right middle lobe.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1950 to 
September 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota, which denied the benefits sought on 
appeal.


FINDINGS OF FACT

1.  The preponderance of the evidence is against the claim 
that the veteran's middle lobe syndrome with resection, right 
middle lobe caused or aggravated his heart disabilities.

2.  The preponderance of the evidence is against the claim 
that the veteran's middle lobe syndrome with resection, right 
middle lobe caused or aggravated his sleep apnea.


CONCLUSIONS OF LAW

1.  Arteriosclerotic heart disease; myocardial infarction 
with congestive heart failure; coronary angioplasty are not 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) (2001). 

2.  Sleep apnea is not proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1110, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.310(a) 
(2001). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

Service medical records are negative for complaints, 
treatment, or diagnosis of any heart disorders or sleep 
apnea.  Separation examination dated in September 1954 showed 
clinical evaluation of the lungs and chest, heart, and 
vascular system to be normal.

Post-service private medical records from Fairview Southdale 
Hospital dated April to July 1996 indicate that the veteran 
was admitted in April 1996 with congestive heart failure and 
acute anterior myocardial infarction.  The veteran underwent 
a coronary angiography and the LAD was dilated successfully.  

Progress note from Quello Clinic, Ltd., dated May 1996 
indicates a history of possible sleep apnea.  In June 1996, 
the veteran underwent a sleep study at Fairview Sleep Center.  
Interpretations included arrhythmias with apnea.

Medical records from F.Y.I. HealthServe indicate that the 
veteran was treated in the emergency room in April 1999 after 
the onset of chest heaviness.  The assessment indicated: 
myocardial infarction, onset probably 4:30 this afternoon, 
nonlocalizing and non-ST elevation.  It was noted that it was 
not felt that the veteran was a candidate for thrombolytic 
therapy nor was he a candidate for angioplasty intervention; 
history of a large anterior myocardial infarction, details 
unknown; chronic obstructive pulmonary disease with sleep 
apnea which was stable; multiple risk factors including 
resistant hypertension, noninsulin dependent diabetes, 
previous smoking, male gender, and hypercholesterolemia, the 
degree of which treatment was uncertain; prostatism for which 
he was on Terazosin.  It was noted that he had no problems 
with hypotension or dizziness.

A treatment note from Quello Clinic, Ltd., dated August 1999 
indicates that the veteran was seen for follow-up.  It was 
noted that he transferred his care to the VA because he could 
get medications particularly much cheaper, but he needed a 
statement from the doctor that the sleep apnea that was 
diagnosed would have had some impact and been a risk and 
contributing factor to his heart attack as would the 
pulmonary fibrosis that was the result of an old injury.  The 
physician noted that they could provide this information for 
him.  As a result the physician wrote a statement dated 
August 1999 which stated that the veteran was confirmed to 
have sleep apnea, which was a know risk factor for heart 
disease and he also had pulmonary fibrosis from an old chest 
injury, which would also contribute to risk, both for the 
apnea being more significant and for heart disease.  

At his May 2000 VA examination, the veteran reported having 
pneumonia several times while he was in service which 
apparently left him with middle lobe syndrome.  He indicated 
that he was subsequently seen at the VA in Minneapolis 30 
years ago and had a resection of the right middle lobe.  The 
veteran reported that he did well for several years and in 
1995 had a cerebral infarct without any significant 
residuals.  He indicated that he had type II diabetes and was 
treated with medication.  He indicated that he had onset of 
arteriosclerotic heart disease with an acute myocardial 
infarction in 1996 as well as acute congestive heart failure.  
The veteran also indicated that he received a diagnosis of 
sleep apnea 5 years ago when his wife complained of his 
snoring.  He reported having a sleep study and was started on 
CPAP.  He indicated he did well with CPAP and could not sleep 
without it.  The veteran reported no major problems through 
the daytime, of falling asleep.  His risk factors for 
coronary artery disease included 15 years of two packs of 
cigarettes a day, although he had quit some 22 years ago.  He 
had also been hypertensive for many years, well controlled 
with both angiotensin converting enzyme inhibitors and beta 
blockade and had been obese for approximately 20 years.

The examination showed the veteran to be 5 feet 9 inches and 
weighed 245 pounds.  The examination of the throat showed no 
major obstructive areas.  His chest was clear to percussion.  
There were inspiratory rales heard at the left base 
posteriorly.  Blood pressure was 130/80 and pulse was 80.  
There was a Grade 1 atypical systolic murmur and there was an 
S3 sound heard at the apex.  There was no peripheral edema.  
The examiner was asked to provide an opinion as to whether 
the veteran's middle lobe syndrome and lobectomy was an 
etiologic factor in his sleep apnea or arteriosclerotic heart 
disease.  The examiner opined that the veteran had multiple 
risk factors for coronary artery disease and believed this 
was an adequate explanation of his development of 
arteriosclerotic heart disease.  There was no substantial or 
significant literature to indicate that an isolated lobectomy 
would be sufficient to act as a major stimulus to develop 
coronary artery disease.  By the same token, the examiner 
explained that the veteran's sleep apnea appeared to be a 
manifestation primarily of his obesity and there was no 
increased incidence of sleep apnea in patients who have had 
pulmonary surgery even larger than the veteran's lobectomy; 
therefore, it was his opinion that neither his sleep apnea 
nor his arteriosclerotic heart disease derived in anyway from 
his middle lobe syndrome.

Criteria

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 State. 2096 (2000).  This 
law redefines the obligations of VA with respect to the duty 
to assist and includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126, (West Supp. 2002); see 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991); cf. 
Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 2002) (holding 
that only section 4 of the VCAA, amending 38 U.S.C. § 5107, 
was intended to have retroactive effect).  The VCAA provided 
that nothing in amended section 5103A, pertaining to the duty 
to assist claimants, shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured.  
38 U.S.C.A. § 5103A(f) (West Supp. 2002).

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) pertaining to VA 
assistance in the case of claims to reopen previously denied 
final claims (the second sentence of § 3.159(c) and 
§ 3.159(c)(4)(iii)), which apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001). 

The veteran has been provided with several documents 
notifying him of the evidence and information necessary to 
substantiate his claims.  These documents also include 
explanations of what information and evidence would be 
obtained by VA and what information and evidence he needed to 
provide in support of his claims.

The RO scheduled a VA examination for the veteran in December 
1999; however, he failed to report for that examination.  In 
a letter of March 2000, the RO informed the veteran that 
medical evidence submitted by the veteran was reviewed and 
this evidence did not show entitlement to service connection 
for heart conditions or sleep apnea on a secondary basis.  
Another VA examination was scheduled by the RO in March 2000.  
In a letter of July 2000, the RO informed the veteran that 
medical evidence previously submitted as well as results of 
the VA examination were considered and confirmed the previous 
decision which denied the veteran's secondary service 
connected claims.  In February 2001, the veteran was mailed a 
VCAA letter advising him of the law establishing new duties 
for the VA.  The veteran was advised to submit evidence 
showing that his service connected disability caused his 
heart conditions and sleep apnea.  The veteran was asked to 
identify all VA and non-VA health care providers who had 
treated him for his disabilities at issue.  The statement of 
the case also included pertinent laws, regulations, and 
criteria the RO used to make the decision in the secondary 
service connected claims and why the evidence did not 
establish service connection on a secondary basis.

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West Supp. 2002); 66 Fed. Reg. 45, 620, 45, 630 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The veteran was notified of the information necessary to 
substantiate his claims by means of discussions in the March 
and July 2000 rating decisions and March 2001 statement of 
the case.  The veteran was scheduled for VA examinations and 
in February 2001 the veteran was mailed a VCAA letter 
advising him of the law establishing new duties for the VA.  
Therefore, VA has no outstanding duty to inform him that any 
additional information or evidence is needed.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Certain chronic disabilities, such as arteriosclerosis, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). Applicable 
regulations also provide that a disability, which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. § 
3.310(a).  In addition, secondary service connection may also 
be granted for the degree of aggravation to a nonservice- 
connected disorder, which is proximately due to, or the 
result of a service-connected disorder.  Allen v. Brown, 7 
Vet. App. 439, 448 (1995).  Such claims may be described as 
secondary service connection by way of aggravation.

Analysis

The evidence establishes that the veteran has 
arteriosclerotic heart disease, myocardial infarction with 
congestive heart failure, coronary angioplasty, and sleep 
apnea; however, there is no medical evidence suggesting a 
nexus or link between these disabilities and his service 
connected middle lobe syndrome with resection, right middle 
lung.

After asking his private treating physician for a statement 
concerning his heart disabilities and sleep apnea to his 
service connected middle lobe syndrome, the veteran's 
physician rendered a statement in August 1999.  In addition, 
a VA examiner in May 2000 rendered an opinion as to the 
possible link between the veteran's heart disabilities and 
sleep apnea and his service connected middle lobe syndrome.  
As is true with any piece of evidence, the weight to be 
attached to these opinions is within the province of the 
Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 
470-71 (1993); see also Winsett v. West, 11 Vet. App. 420 
(1998) (Court affirmed the Board's decision which weighed two 
medical opinions, from an expert and a treating physician); 
Owens v. Brown, 7 Vet. App. 429, 433 (1995) (Board favoring 
one medical opinion over another is not error).

The Court has rejected the "treating physician rule," which 
holds that opinions of a claimant's treating physician are 
entitled to greater weight than opinions from medical experts 
who have not treated a claimant.  Guerrieri v. Brown, 4 Vet. 
App. 467, 471 (1993).

It is determined that the May 2000 opinion is more persuasive 
than the veteran's treating physician's August 1999 opinion.  
For one thing, it is much more detailed. The May 2000 
examiner gives reasons why the heart disease was not related 
to the veteran's middle lobe syndrome such as the veteran's 
numerous risk factors.  He opined that there was no 
substantial or significant literature to indicate that an 
isolated lobectomy would be sufficient to act as a major 
stimulus to develop coronary artery disease.  Also, the May 
2000 opinion indicated that the veteran's sleep apnea 
appeared to be a manifestation primarily of his obesity and 
that there was no increased incidence of sleep apnea in 
patients who had pulmonary surgery even larger than the 
veteran's lobectomy.  The opinion rendered by the August 1999 
examiner indicated that the veteran's sleep apnea was a known 
risk factor for heart disease and noted that the veteran's 
pulmonary fibrosis was from an old chest injury which would 
also contribute to risk, both for the apnea being more 
significant and for heart disease.  There is no medical 
evidence that the veteran incurred a chest injury in service, 
or after separation, which would account for the examiner's 
statement.  The August 1999 opinion did not indicate that the 
veteran's heart disabilities and sleep apnea were caused by 
the veteran's middle lobe syndrome with resection, right 
middle lung.  

For these reasons, the May 2000 opinion is determined to be 
more persuasive than the August 1999 opinion, and it is 
determined that the veteran's arteriosclerotic heart disease, 
myocardial infarction with congestive heart failure, coronary 
angioplasty, and sleep apnea are not due to the service 
connected middle lobe syndrome with resection, right middle 
lung.

It is determined that the veteran's arteriosclerotic heart 
disease, myocardial infarction with congestive heart failure, 
coronary angioplasty, and sleep apnea were not proximately 
due to or the result of his service-connected middle lobe 
syndrome with resection, right middle lung, nor were the 
heart disabilities sustained in service or within one year of 
leaving service.  Accordingly, as the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not applicable, and the claim for secondary 
service connection for arteriosclerotic heart disease, 
myocardial infarction with congestive heart failure, coronary 
angioplasty, and sleep apnea must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for arteriosclerotic heart 
disease; myocardial infarction with congestive heart failure; 
coronary angioplasty as secondary to the service connected 
disability of middle lobe syndrome with resection, right 
middle lobe is denied.

Entitlement to service connection for sleep apnea as 
secondary to the service connected disability of middle lobe 
syndrome with resection, right middle lobe is denied.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

